DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Flexible Towing Element: Item 2”, “Adjusting Mechanism: Item 6”, “Gyroscope: Item 64”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) as it is noted that each of the different embodiments of Figures 2, 3, and 4-7 use the same reference characters to describe differing parts that may in some way perform the same function. For instance items 3, 50, 51, 53, 54, 55, 57, etc.  Please amend the drawings to give different parts different numbers or designations for each embodiment. The Examiner suggest using prime designations (i.e. 51', 51'' etc). Please note that any changes to the drawings should also be reflected in an amendment to the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For Claims 3 and 11, the specification does not provide support for a constant force along all angles and it appears to be contrary to the invention since clearly each embodiment shows that as the element 3 turns, the force required changes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification does not provide support for a constant force along all angles and it appears to be contrary to the invention since each embodiment disclosed clearly indicates a lock (Element 3) that is subject to a variable force in proportion or with respect to an angle of operation. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. (MPEP 2173.03) In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 8 - 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruner (US 6036215).
Claim 1, 9, and 20;
A towing element assembly (Fig. 1, Item 10) for a flexible towing device (Col 2, Lines 59-65) for single-track vehicles (Fig. 1), the flexible towing device comprises: a towing element assembly; and a locking mechanism assembly (Fig. 7, Item 16-3) for mounting on a second one (Fig. 1, Item 6) of two single-track vehicles, wherein the towing element assembly is adapted for mounting on a single-track vehicle and comprises: a flexible towing element, and a lock (Fig. 7, Item 62 – “Wedge type coupling plug”) for detachable coupling (Col. 8, Lines 24-30) in the locking mechanism assembly, wherein the lock is attached to one of the ends of the flexible towing element (Fig. 7, Item 12), and the lock is releasable from the locking mechanism assembly following application to said lock a release force (Col. 8, Lines 29-30). The locking mechanism assembly including: a first portion of a body (Fig 7, Item 16-3), comprising a first half-seat (Item 64), and5Application No. 16/413,189Preliminary Amendment a second portion (Item 42) of the body, comprising a second half-seat, which first and second half-seats of the first and the second portions of the body form, respectively, a seat for detachable coupling of a lock of the towing element assembly (Col. 8, Lines 24-30). 
Claim 2, and 10;
The lock comprises an adjusting mechanism (Fig. 7, Item 62S – “Screw”) for setting and/or adjusting the release force (Col. 8, Lines 29-30). 
Claim 8;
A bracket (Fig. 7, Items 46 & 48 – “Buckle and strap” considered as bracket for mounting on a single-track vehicle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner (US 6036215).
In regard to Claim 3 & 11;
Bruner teaches a towing element assembly providing for a lock requiring a release force (Fig. 7 – See remarks to claims 1 & 9 above). Bruner’s Fig. 13 embodiment differs from the embodiment of Fig. 7 as it discloses an assembly providing an angle range of operation for the towing assembly (Fig. 13 – Broken lines of item 12). However a combination of the Bruner’s locking assembly of the Fig. 7 embodiment with the 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from the teachings of Bruner (according to Fig. 7) for integration into a towing assembly (according to Fig. 13) for the benefit a towing system that improves safety (Burner, 26-30)

Allowable Subject Matter
Claims 4-7, 12-18, 26 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Towing devices of interest are cited on the included PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RUTH ILAN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611